Citation Nr: 0425966	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  92-13 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for prostatic 
adenocarcinoma, to include residuals of a radical 
prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1944 to June 
1946 and from September 1947 to May 1965, when he honorably 
retired.

The veteran testified in April 1998 at a hearing before the 
undersigned Veterans' Law Judge, who the Chairman of the 
Board of Veterans' Appeals (Board) designated to conduct the 
hearing and decide the appeal.  38 U.S.C.A. § 7107 (West 
2002).

The Board remanded this case in July 1994, October 1997, and 
August 1998.  RO returned the case to the Board in July 2004.

Agent Orange is a name for one of several herbicide agents 
used in support of United States Combat troops in Vietnam.  
It popularly connotes all of the different herbicides so 
used, and the term is used in that sense in this decision.


FINDINGS OF FACT

1.  It is as likely as not that the veteran was exposed to 
Agent Orange in service.

2.  The veteran's prostate cancer due to exposure to Agent 
Orange in service.


CONCLUSION OF LAW

The veteran incurred adenocarcinoma of the prostate in 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(d), 3.309(e) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  
Whereas the evidence of record is sufficient to allow a 
complete grant of the benefit sought, any question whether VA 
discharged the specific duties or the intent of the VCAA is 
moot.

II.  Service Connection

Service medical records reveal the veteran was diagnosed with 
and treated for prostatitis essentially throughout his 
military career.  Post-service medical records reveal that he 
was diagnosed with prostatism and benign prostatic 
hyperplasia by 1980, and had a privately performed 
transurethral resection of the prostate (TURP) procedure in 
March 1981.  He subsequently suffered impotence, treated with 
surgical placement of a prosthetic penile implant.

In December 1990, a prostate biopsy was positive for 
adenocarcinoma of the prostate.  He had a successful radical 
prostatectomy in March 1991.  He has been cancer free since.  
He has since had surgical placement of an artificial urinary 
sphincter and urethrotomy for urethral strictures and bladder 
neck contracture.  He has subsequently had surgical revision 
of the sphincter and the bladder neck.

In a June 2000 statement, the veteran reported that he was 
sprayed with Agent Orange in Laos near the Vietnamese boarder 
on December 22, 1964.  He reported the spraying was by an 
"Air America" plane.  He submitted a certificate from the 
Office of the Army Attaché to the U.S. Embassy in Vientiane, 
Laos, authorizing "hostile fire" pay to him for December 
1964 and January 1965.  

Prostate cancer is presumed incurred in service if a veteran 
was exposed to Agent Orange while in service.  38 C.F.R. 
§ 3.309(e) (2003).  It is presumed that a veteran who served 
in Vietnam was exposed to Agent Orange in service.  38 C.F.R. 
§ 3.307(a)(6) (2003).

In August 2003, the United State Armed Services Center for 
Unit Records Research (CURR) confirmed that the U.S. Air 
Force conducted an aerial herbicide spraying operation over 
the Vietnam/Laos boarder on December 22, 1964.

A statutory presumption is used to establish a fact material 
to a claim when essential evidence to prove the fact is 
otherwise lacking.  Failure to meet the conditions for a 
statutory presumption does not bar service connection.  It 
just means that the material fact in question must be proven 
by direct evidence.  Even without use of a statutory 
presumption, VA may award service connection for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Even though VA cannot presume the veteran was exposed to 
Agent Orange due to his lack of service in Vietnam, he can 
still establish that he was in fact exposed to Agent Orange 
in service.  The veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, the official documentary evidence showing 
attachment to the American embassy in Laos is of equal 
credibility and probative value as the service personnel 
records.

It is especially significant that the veteran reported 
exposure to Agent Orange sprayed from an airplane on a date 
that the CURR confirmed was the date of a U.S. Air Force 
spray mission.  His credibility is bolstered because he 
reported the specific date prior to VA's inquiry to the CURR.  
It does not diminish his credibility that he testified that 
the spraying was by an Air America rather than a U.S. Air 
Force aircraft; as it is not expected he would know whose 
mission it was.

Weighing the official records placing the veteran in Laos and 
the veteran's credible testimony, the Board finds that the 
positive and negative evidence that the veteran was exposed 
to Agent Orange in service is in relative equipoise.  
Accordingly, the veteran is entitled to the benefit of the 
doubt regarding the material question of whether or not he 
was exposed to Agent Orange in service.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

Giving the benefit of the doubt to find that the veteran was 
in fact exposed to Agent Orange while in the service, VA is 
authorized to presume that his prostate cancer resulted from 
his exposure to Agent Orange in service without having to 
presume that his exposure took place in Vietnam.  38 C.F.R. 
§ 3.303(d); 3.307(a)(6); 3.309(e) (2003).


ORDER

Service connection for prostatic adenocarcinoma, to include 
residuals of a radical prostatectomy, is granted.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



